Citation Nr: 0426303	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  93-03 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability.  

3.  Entitlement to service connection for arthritis of the 
knees.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
By a December 1998 decision, the Board denied the veteran's 
applications to reopen previously denied claims of service 
connection for knee disorders, and denied a claim of 
entitlement to service connection for arthritis of the knees.  
The veteran appealed that decision to the United States Court 
of Veterans Appeals (now the United States Court of Appeals 
for Veterans Claims) (Court), which by a February 2001 Order 
granted the parties' Joint Motion for Remand and to Stay 
Proceedings, vacated the Board's December 1998 decision, and 
remanded the case for further adjudication.  

After additional consideration, the Board in March 2003 inter 
alia denied the applications to reopen previously denied 
claims of service connection for knee disorders and denied a 
claim of entitlement to service connection for arthritis of 
the knees.  The veteran appealed to the Court, which in a 
July 2004 Order granted a Joint Motion for Partial Remand, 
vacated the Board's March 2003 decision to the extent it 
declined to reopen the knee disorder claims and denied 
service connection for arthritis of the knees, and vacated 
the case for further adjudication.  The case is again before 
the Board for appellate review.  




FINDINGS OF FACT

1.  Entitlement to service connection for a right knee 
disorder, characterized as arthralgia, was denied most 
recently in April 1948 by the Sioux Falls RO.  The veteran 
was notified of that decision, and of appellate rights and 
procedures, on May 7, 1948, but did not indicate disagreement 
with that decision within one year thereafter.  

2.  The evidence received since April 1948, with regard to 
the veteran's right knee, includes reports of VA and private 
medical treatment and examination reflecting the presence of 
right knee problems, complaints of knee pain since service, 
and findings of right knee osteoarthritis.  This evidence is 
new, but is not material.  

3.  Entitlement to service connection for a left knee 
disorder, characterized as suprapatellar bursitis, was denied 
most recently in November 1959 by the Sioux Falls RO.  The 
veteran was notified of that decision, and of appellate 
rights and procedures, on November 13, 1959, but did not 
indicate disagreement with that decision within one year 
thereafter.  

4.  The evidence received since November 1959, with regard to 
the veteran's left knee, includes reports of VA and private 
medical treatment and examination reflecting the presence of 
left knee problems, complaints of knee pain since service, 
and findings of left knee osteoarthritis.  This evidence is 
new, but is not material.  

5.  Osteoarthritis of the knees was not present during 
service, or within one year thereafter.  The initial 
manifestation of this disorder many years following the 
veteran's separation from service is not shown to be related 
to that service.  


CONCLUSIONS OF LAW

1.  An April 1948 RO decision, whereby service connection for 
a bilateral knee disorder, characterized as arthralgia, was 
denied, is final. Veterans Regulation No. 2(a), pt. II, par. 
III; Department of Veterans Affairs Regulation 1008; 
effective January 25, 1936, to December 31, 1957.  

2.  Evidence received since April 1948 with regard to a right 
knee disorder is not new and material, and the veteran's 
claim for service connection for a right knee disorder has 
not been reopened.  38 U.S.C.A. §§ 5108, 5121(a) (West 2002); 
38 C.F.R. § 3.156(a) (2003).  

3.  A November 1959 RO decision, whereby service connection 
for a left knee disorder, characterized as suprapatellar 
bursitis, was denied, is final.  38 U.S.C. § 4005; 38 C.F.R. 
§ 3.104(a), effective May 29, 1959, to December 31, 1962.  

4.  Evidence received since November 1959 with regard to a 
left knee disorder is not new and material, and the veteran's 
claim for service connection for a left knee disorder has not 
been reopened.  38 U.S.C.A. §§ 5108, 5121(a) (West 2002); 
38 C.F.R. §  3.156(a) (2003).  

5.  Arthritis of the knees was not incurred in or aggravated 
by wartime service, nor may that disorder be presumed to have 
been incurred during such service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
510 3A, 5107, 5126 (West 2002).  See 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2003) (regulations implementing the 
VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi , 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  

The revised standard for adjudicating new and material 
evidence claims is not pertinent to the veteran's application 
to reopen claims of entitlement to service connection for 
bilateral knee disabilities.  See 66 Fed. Reg. 45620 (Aug. 
29, 2001) (the effective date for the revised provisions of 
38 C.F.R. § 3.156(a) only applies to claims received on or 
after August 29, 2001).  The claims to reopen those 
previously-denied issues were received prior to that date.  
To the extent that VCAA does apply to the question of whether 
either or both of the claims have been reopened, no prejudice 
will accrue to the claimant.  

The provisions of the VCAA are, nonetheless, for application 
with regard to the claim for service connection for arthritis 
of the knees.  The veteran's initial claims involved in this 
case were received in the early 1990s, and there are no 
issues as to provisions of forms or instructions for applying 
for the benefit.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§§ 3.150, 3.159(b)(2) (2003).  The United States Court of 
Appeals for Veteran Claims' (Court's) decision in Pelegrini 
v. Principi (Pelegrini II), No. 01-944, U.S. Vet. App. (June 
24, 2004) (granting motion for reconsideration of and 
vacating Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 
412 (2004)), held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decisions were made well before November 9, 2000, 
the date the VCAA was enacted.  VA believes Pelegrini II is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini II, the Board finds 
any defect with respect to the VCAA notice requirement in 
this case to be harmless error for the reasons specified 
below.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant'  s possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s )."  
Pelegrini II, No. 01-944, U.S. Vet. App., at 10; see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

After the veteran filed his claims, the RO sent letters to 
him in October 1991 informing him of the evidence needed from 
him and the assistance the RO would undertake to obtain 
evidence he specified, including an upcoming VA examination.  
In April 2002, the RO issued s statement of the case that 
informed him of the evidence considered, the legal criteria 
applicable, and the analysis of the claim, including 
identification of elements for which evidence was deficient.  
By a July 1992 letter, the RO informed him of the date and 
place of a hearing he requested; a transcript of the 
September 1992 hearing is of record.  In February 1995, the 
Board remanded the claim, thereby informing the veteran of 
the need to identify all sources of relevant medical 
treatment and of upcoming VA examinations.  The RO then sent 
him a March 1995 letter asking for this information; the 
veteran responded in April 1995 with additional evidence and 
information.  After receipt of additional evidence, the RO 
issued a September 1997 supplemental statement of the case 
that told him of the evidence considered, the legal criteria 
applicable, and the analysis of the claim, including 
identification of elements for which evidence was deficient.  

VA has informed the veteran of the information and evidence 
necessary to substantiate the claims.  As early as October 
1991, the RO notified him of the need for information or 
evidence concerning the claim, including the need for new and 
material evidence to reopen the previously denied claims of 
service connection for knee disorders.  In response, he 
identified sources of treatment, and records from these 
sources are associated with the claims file.  The veteran has 
been informed of the information and evidence not of record 
that is necessary to substantiate the claims (particularly, 
the lack of material evidence to reopen the previously denied 
claims and the lack of medical evidence connecting arthritis 
of the knees to his service), of the information and evidence 
he was expected to provide, of the information and evidence 
that VA would seek to obtain, and of the need to provide any 
information and evidence in his possession pertinent to the 
claims.  See Pelegrini II, No. 01-944, U.S. Vet. App., at 10.  
There is no indication that additional notification of the 
types of evidence needed to substantiate the  claims, or of 
VA' s or the veteran's responsibilities with respect to the 
evidence, is required.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2003).  After VA provided this notice, 
the veteran communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the veteran.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  The evidence of record includes the 
service medical records, VA and private treatment records, 
documents received on multiple occasions from the veteran and 
representatives and attorney.  The veteran has not identified 
any additional VA or private treatment records with regard to 
the claim.  Although not directly applicable to the claims 
herein at issue, in October 2001 the Board received a 
privately prepared Individual Unemployability Assessment.  In 
response to a January 2002 letter from the Board, the veteran 
in February 2002 waived initial RO consideration of this 
evidence.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The record includes VA examinations in November 1991 
and May 1995.  

Though for the reasons stated above VA has fulfilled it 
notice and assistance obligations, specific discussion is 
required of the events leading to the Court's Order of July 
2004.  The Board denied the claims herein at issue in a 
December 1998 decision prior to enactment of the VCAA.  Thus, 
the decision was based on VA's former notification and 
assistance obligations, rather than on the VCAA.  The Court's 
Order of February 2001, which vacated the Board's decision of 
December 1998, directed the Board to readjudicate the claims 
in light of the VCAA.  Prior to doing so, the Board issued 
letters in April, August, and December 2001 concerning 
representational matters.  Although not directly applicable 
to the claims herein at issue, in January 2002 the Board 
informed the veteran he had not waived initial 
RO consideration of a privately prepared Individual 
Unemployability Assessment received in October 2001.  In 
February 2002, the veteran waived initial RO consideration of 
that evidence.  

In April 2002, the Board undertook additional development of 
the claims, directing that a letter be sent to the veteran 
and his attorney informing him of the VCAA and of VA's 
implementing regulations.  A series of letters ensued between 
the Board and the veteran's attorney in September and October 
2002.  These letters show, and specifically the October 2002 
letter shows, that the veteran and his attorney were provided 
with notice of the VCAA and VA's implementing regulations.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003) 
(regulations implementing the VCAA).  Responding in October 
2002, the veteran and his attorney reported they had no 
further evidence to submit and that the claims should again 
be adjudicated.  Later in October 2002, the veteran's 
attorney asked the Board to provide specified materials from 
the claims file for review.  By a November 2002 letter, the 
Board sent this material to the attorney.  As recorded in a 
Report of Contact form dated in February 2003, the veteran's 
attorney informed the Board that the veteran had nothing 
further to submit and asked that the case be readjudicated.  

That the Board did in March 2003, denying the applications to 
reopen the previously denied knee disorder claims and denying 
service connection for arthritis of the knees.  The veteran 
again appealed to the Court, which in the July 2004 Order 
granted a Joint Motion for Partial Remand and vacated these 
aspects of the Board's March 2003 decision.  The Court 
predicated its Order on a recent decision of the Court of 
Appeals for the Federal Circuit, Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), 
which invalidated the regulatory provisions on which the 
Board's development efforts depended.  Those regulations had 
allowed the Board to consider additional evidence without 
having to remand  the case to the RO for initial 
consideration of that evidence and without having to obtain a 
waiver of initial RO consideration.  Id. at 1341, 1353-54.  
The Joint Motion noted "it appears that the [Board], in 
reaching its decision, considered additional evidence not 
considered by the [RO], and since no waiver was obtained 
beforehand, remand is required so that the Board may act in 
compliance with this precedent."  

The record does not show receipt of any additional evidence 
since the Board's decision of December 1998 that is relevant 
to the three claims at issue here involving the knees.  While 
the claims file includes a series of communications between 
the RO or the Board and the veteran or his attorney, no 
evidence has been produced from this exchange.  In fact, the 
veteran and his attorney on several occasions reported the 
veteran had no further evidence to submit and asked that the 
case be again adjudicated.  The only evidence received was a 
privately prepared Individual Unemployability Assessment that 
did not address the question of the etiology of any disorder 
affecting the right or left knee.  As there has been no 
evidence received since the December 1998 Board decision, the 
can be no prejudice to the veteran in proceeding - as the 
Board did in March 2003 - to a decision on the merits of this 
appeal.  

There is no reasonable possibility further assistance might 
substantiate the claim.  See  38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2003).  On appellate review, 
there are no areas in which further development is needed.  

II.  Whether New and Material Evidence
Has Been Submitted to Reopen Claims of Entitlement to
Service Connection for Bilateral Knee Disabilities

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 2002); see 38 U.S.C.A. §§ 7104(b) and 7105 (West 
2002).  See also Veterans Regulation No. 2(a), pt. II, par. 
III; Department of Veterans Affairs Regulation 1008; 
effective January 25, 1936, to December 31, 1957 (with regard 
to the veteran's claim of service connection for a right knee 
disorder), and 38 U.S.C. § 4005; 38 C.F.R. § 3.104(a); 
effective May 29, 1959, to December 31, 1962 (with regard to 
the veteran's claim of service connection for a left knee 
disorder).  

In order to reopen a claim that has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  "New" evidence 
means more than evidence that has not previously been 
included in the claims folder, and must be more than merely 
cumulative, in that it presents new information.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1990).  See also Evans v. Brown, 
9 Vet. App. 273, 284 (1996), wherein the Court held that the 
question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge, 155 F.3d at 1363.  

When presented with a claim to reopen a previously and 
finally denied claim, VA must perform a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  First, it must 
be determined whether the evidence submitted by the claimant 
is new and material.  Second, if new and material evidence 
has been presented, the claim is to be reopened and evaluated 
on its merits; in such circumstances, all evidence, both old 
and new, will be considered by VA after it ensures that its 
duty to assist has been fulfilled.  

In the instant case, service connection for a bilateral knee 
disorder was denied by the Sioux Falls RO in October 1946.  
Following review of evidence that included the veteran's 
service medical records, the report of an October 1946 
VA examination, and complaints by the veteran whereby he 
attributed his knee problems to inservice incidents, the RO 
noted that the veteran cited a bilateral knee disability 
characterized by pain and swelling.  The RO also noted that 
complete examination showed that the veteran's knee pain and 
swelling were caused an acute attack of cystitis, that this 
condition had not been recorded as being present during 
service, and that its onset as of the time of the decision 
was not service related.  The veteran was notified of that 
decision, and of appellate rights and procedures, by means of 
a letter dated October 21, 1946.  Review of the record does 
not show that he indicated disagreement with that decision 
within the one-year period for such action.  

In April 1948, the Sioux Falls RO denied service connection 
for bilateral arthralgia of the knees, following review of 
evidence that included the veteran's service medical records 
and reports of post-service VA treatment.  The RO noted that, 
although bilateral arthralgia of the knees was shown on the 
report of a March 1948 VA examination, no such disorder is 
shown in the service medical records.  The veteran was 
notified of this decision, and of appellate rights and 
procedures, by means of a letter from the RO dated May 7, 
1948.  No disagreement with that decision is shown to have 
been received with one year from that date.  

In November 1959, the Sioux Falls RO denied service 
connection for left knee suprapatellar bursitis; such a 
determination had been made at the time of the October 1946 
rating decision, but formal disposition thereof had not been 
implemented.  Review of the October 1946 rating decision 
shows that left knee suprapatellar bursitis had been 
indicated on the VA examination that had been conducted in 
that month.  The veteran was notified on November 13, 1959, 
of the RO's action, and of appellate rights and procedures, 
but is not shown to have indicated disagreement within one 
year.  

The questions before the Board, with regard to reopening 
claims of service connection for bilateral knee disorders, is 
whether new and material evidence with regard to the right 
knee has been submitted since April 1948, and with regard to 
the left knee since November 1959.  It is also noted that the 
question of entitlement to service connection for arthritis 
of the knees has been developed as a separate appellate 
issue, and that discussion of that issue will not concern 
questions of submission of new and material evidence.  

a.  A Right Knee Disorder

The evidence associated with the claims folder since April 
1948 includes private and VA medical records dated in 1981 
indicating treatment for various problems, albeit not 
pertaining to the right knee.  The report of a November 1991 
VA examination shows the presence of osteoarthritis of the 
knees, with a recent history of right knee swelling.  At a 
September 1992 personal hearing, the veteran cited an 
inservice history of knee problems.  The report of a May 1995 
VA examination references a history of knee swelling in 1946, 
associated with a bladder infection, and of falling in 1992 
when his knees "gave out."  This report indicates an 
impression of early degenerative arthritis, with comments by 
the examiner that the veteran's current problems were not 
related to the problems he experienced in 1946.  

The veteran's recitation of inservice knee problems and the 
manifestation of a bilateral knee disorder in 1946 is not 
new; this history had been of record at the time the Sioux 
City RO rendered its decision in April 1948.  The medical 
evidence submitted since April 1948 is new, in that it had 
not previously been associated with the veteran's claims 
folder.  However, this evidence is not material, in that it 
does not demonstrate that a right knee disorder that is 
currently manifested was either incurred in, or aggravated 
by, service.  To the contrary, this evidence merely shows 
that a chronic right knee disorder has been manifested since 
approximately 1992, but does not show that it had been 
present prior to that date, or that its manifestation at that 
time was related to service.  Accordingly, this evidence need 
not be considered in order to decide fairly the merits of the 
claim, either in and of itself or in conjunction with the 
evidence that had previously been considered.  

Inasmuch as new and material evidence has not been submitted, 
the veteran's request to reopen his claim of entitlement to 
service connection for a right knee disorder fails.  

b.  A Left Knee Disorder

The evidence associated with the claims folder since November 
1959 includes private medical records dated between 1981 and 
1989, indicating in August 1981 the presence of a probable 
left medial meniscus tear with large popliteal cyst; 
VA medical records dated beginning in 1991, to include 
reports of complaints of leg pain since service, and 
diagnoses of bilateral arthritis.  In addition, the veteran 
testified at a September 1992 personal hearing that he had 
knee problems during service.  The report of a May 1995 VA 
examination notes a history of knee swelling in 1946, 
associated with a bladder infection, of that the veteran fell 
in 1992 when his knees "gave out"; the report indicates an 
impression of early degenerative arthritis.  

The evidence that pertains to the purported inservice knee 
problems, and to those experienced in 1946, is not new, since 
that information had been of record when the November 1959 
rating decision (which was a formalization of the October 
1946 decision) had been issued.  In addition, the other 
evidence, while new, is not material, in that it merely 
refers to contemporaneous treatment in 1981 and thereafter, 
and does not demonstrate that the left knee disorder 
manifested at that time had begun during service, or was 
related to service. In that this evidence is not material, it 
need not be considered in order to decide fairly the merits 
of the claim, either in and of itself or in conjunction with 
the evidence that had previously been considered.  The Board 
therefore concludes that, since new and material evidence has 
not been submitted, the veteran's request to reopen his claim 
of entitlement to service connection for a left knee disorder 
fails.  

III.  Service Connection for Arthritis of the Knees

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2003).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).  In addition, there are certain enumerated 
disabilities, to include osteoarthritis, that may be presumed 
to have been incurred in service if manifested to a 
compensable degree within a specified time period, usually 
one year, after service.  38 C.F.R. §§ 3.307, 3.309 (2003).  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  

The service medical records are devoid of any evidence of 
arthritis of the knees.  In September 1946, the veteran 
indicated that treating VA medical personnel advised him that 
his knee problems "may be" arthritis.  Reports of VA X-rays 
of the knees, undertaken in July 1946, however, do not note 
the presence of arthritis, but rather that there was no 
evidence of right knee osseous or joint pathology, and that 
there was only left knee moderate soft tissue swelling and 
synovial thickening suggestive for bursitis.  A record of VA 
hospitalization in October 1946 references "[a]rthritis, 
multiple, with joint effusions," but does not identify the 
site of the arthritis.  

The medical evidence, in fact, first specifically 
demonstrates the presence of arthritis of the knees in 
September 1986, when left knee medial joint line arthritis 
was noted.  This evidence, however, is dated more than 40 
years subsequent to the veteran's separation from active 
service.  The report of VA outpatient treatment dated in 
October 1991 indicates complaints of knee problems, and an 
assessment of suspected osteoarthritis, while the report of a 
November 1991 VA examination indicates an impression of 
osteoarthritis of both knees.  The report of a May 1995 VA 
examination of the veteran's knees, conducted pursuant to the 
Board's February 1995 remand, notes an impression of early 
generalized degenerative arthritis, with comments by the 
examiner, based on review of the claims folder, that the 
veteran had no progressive arthritic problem in 1946 as a 
result of the apparent synovitis of the knee that he suffered 
as a consequence of his system illness, and that he currently 
had a minimal degree of degenerative changes that were 
consistent for a patient of his age.  

The Board notes that the veteran has alleged that his 
arthritis of the knees began in service, and that his current 
knee problems are related to inservice incidents.  The 
evidence does not demonstrate, however, that he has the 
requisite medical training or expertise that would render 
such statements probative; in the absence of any such 
expertise, those statements are of no probative value.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Moray v. 
Brown, 5 Vet. App. 211 (1993), and Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Likewise, the veteran's contentions 
that his knee problems are related to combat, and 
specifically to crouching in a foxhole for many days, do not, 
in and of themselves, support a finding that his current knee 
arthritis began during service, in the absence of any 
supporting or concurring medical findings.  38 U.S.C.A. 
§ 1154(b) (West 2002); see Beausoliel v. Brown, 8 Vet. App. 
459 (1996).  

In brief, the evidence does not indicate the presence of 
arthritis of the knees in service, or within one year 
following separation therefrom.  To the contrary, the 
evidence shows that arthritis of the knees is initially shown 
many years after service.  The evidence further shows that 
any manifestation of that disorder prior to that date, or any 
relationship between the arthritis of the knees first shown 
many years after service, has been specifically rejected upon 
clinical evaluation.  The Board must therefore conclude that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for arthritis of 
the knees.  That claim, therefore, fails.  











	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a right knee 
disorder.  The benefits sought with regard to that claim 
remain denied.   

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a left knee 
disorder.  The benefits sought with regard to that claim 
remain denied.  

Service connection for arthritis of the knees is denied.  



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



